SKOPIL, Circuit Judge,
specially concurring:
I agree with our decision to conclude this controversy by setting a reasonable attorney’s fee. I disagree, however, that we should do so by affirming the district court. Rather, I believe that the court below abused its discretion by limiting the fee award to the amount of the statutory recovery and by its refusing to consider the hours expended on the first appeal. Accordingly, I would reverse the court’s decision and remand with instructions to enter an order awarding $2500.00 in fees.
In Kessler v. Associates Financial Services Co., 639 F.2d 498, 499 (9th Cir.1981), we held that a legal services organization was entitled to recover an attorney fee award in a successful Truth-in-Lending action. We upheld an award of $2,000 against a challenge that is was unreasonably low. Id. at 500. We did so because we found that the record showed the district court had adequately considered each of the factors enumerated in Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 70 (9th Cir.1975), cert. denied, 425 U.S. 951, 96 S.Ct. 1726, 48 L.Ed.2d 195 (1976).
The district court here considered several of the Kerr factors. I would usually consider that adequate but for the court’s apparent belief that the amount should be limited to the statutory recovery. The Fifth Circuit was faced with much the same problem in Reneau v. Mossy Motors, 622 F.2d 192 (5th Cir.1980). There the district court refused to allow an award greater than plaintiff’s recovery. The Court of Appeals responded:
Finally, we can countenance no artificial ceiling on an award of attorneys’ fees. While an award greatly in excess of client’s recovery requires strong support from the particular circumstances of the case, the ceiling on the client’s recovery should not operate as an impenetrable barrier to reasonable compensation.
Id. at 196 (citations omitted). The court remanded to allow the district court to reconsider the amount of the award.
*1380I write separately to emphasize that the amount of the attorney fee award in Truth-in-Lending actions is not governed by the amount of the statutory recovery.